Citation Nr: 0406344	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  99-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.  

2.	Entitlement to service connection for fatigue, claimed 
as symptoms of undiagnosed illness.  

3.	Entitlement to service connection for muscle twitches, 
claimed as symptoms of undiagnosed illness.  

4.	Entitlement to service connection for shortness of 
breath, claimed as symptoms of undiagnosed illness.  

5.	Entitlement to service connection for blurred vision, 
claimed as symptoms of undiagnosed illness.  

6.	Entitlement to service connection for vomiting, claimed 
as symptoms of undiagnosed illness.  

7.	Entitlement to service connection for diarrhea, claimed 
as symptoms of undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On June 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The claimant will be 
notified if further action is required.  

Accordingly, this matter is REMANDED for the following:  

1.	Review the claims file and ensure that all notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  Such notice should 
specifically apprise the veteran of the evidence and 
information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
The notice should also specifically request that he 
provide VA with any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded an examination 
by an endocrinologist.  Send the claims folder to the 
examiner for review.  Request that the examiner review 
the entire claims folder - to include the private 
medical records dated in 1994 and 1995, and 1992 VA 
outpatient treatment records - and provide an opinion as 
to whether it is as likely as not that the veteran's 
diabetes mellitus had its onset in service or within a 
year of the veteran's separation from service; and, 
request that the examiner specifically list each symptom 
associated with the veteran's diabetes mellitus.  

3.	Make arrangements with the appropriate VA medical 
facility for the veteran to be provided a VA general 
examination to ascertain the nature of the veteran's 
claimed symptoms of undiagnosed illnesses, specifically 
fatigue, muscle twitches, shortness of breath, blurred 
vision, vomiting, and diarrhea.  The examiner should 
thoroughly review the claims file prior to the 
examination.

4.	The examiner should conduct a comprehensive general 
medical examination, and provide details about the 
onset, frequency, duration, and severity of all symptoms 
listed above.  The examiner should, to the extent 
possible, indicate which symptoms are associated with a 
diagnosed disability, to include the veteran's diabetes 
mellitus (if indicated), and which are due to unknown 
illnesses.  Request that all examination findings, along 
with the complete rationale for all conclusions reached 
and opinions expressed, be set forth in detail.

5.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


